Temple, J.
Defendant appeals from the judgment, and from an order, refusing a new trial.
The complaint was demurred to, and the demurrer is. insisted upon here.
Plaintiff sues, as assignee of Fruhling Bros., and avers in his complaint that Fruhling Bros, contracted with Durkee to manufacture out of materials to be furnished by them, and to erect upon foundations to be prepared and designated by Durkee, certain iron gates and lamps,, for which Durkee agreed to pay Fruhling Bros, four hundred and thirty dollars. Also that Fruhling Bros, did construct and manufacture said gates and lamps, and the work of manufacture was completed about October 1,1891, “and they have ever since been able, ready,, and willing to erect the same in accordance with said contract.”
Further, the gates are specially adapted to the places. *302for which they were made, and cannot be sold elsewhere without “ enormous loss, amounting to almost the entire contract price.” And that at divers times before the twenty-ninth day of April, 1892, Fruhling Bros, requested said Durkee to accept said gates and lamps, and to permit said Fruhling Bros, to erect them upon said premises; and to pay them therefor the sum of four hundred and thirty dollars, but said defendant, without any cause therefor, refused to accept said gates and lamps, or any of them, or to permit the same to be erected, or to pay for the same, or any part thereof.
The assignment was made to plaintiff April 29, 1892.
It is averred that plaintiff, by reason of the premises» has suffered damages in the sum of four hundred and thirty dollars, with interest from the first day of October, 1891.
' The demurrer was not only upon the general ground of insufficiency of facts, but also for uncertainty, charging that it is uncertain upon what grounds plaintiff seeks to recover in this action, and in what the alleged damages consist of, or in what manner plaintiff has been damaged, or as to what is the value of said gates, lamps, and material.
The complaint, treated as in an action for the price of the goods, is insufficient, because there is no averment of delivery or offer to deliver sufficient to pass the title to Durkee.
Considered as an action for damages for a breach of the contract it does state a cause of action, but, as such, it is obnoxious to the objections raised by the special demurrer. It is uncertain as to what the damage consisted of, or as to the extent of the damage.
It may be construed as asserting that the loss of Fruhling Bros, is enormous, and amounting to almost the entire contract price, because the goods wmuld not be valuable for any other purpose. How much they are injured by the refusal of Durkee to permit them to complete the contract is nowhere stated even in general terms. .
*303The final allegation that plaintiff has been damaged in the sum of four hundred and thirty dollars is not material. Defendant did not contract with him.
It has been often held that there is nothing in the proposition that the court' overruled the demurrer because the defendant failed to appear and present it. A demurrer raises an issue of law. To overrule the demurrer is to decide that issue. On appeal, if there was prejudicial error in the ruling, the case may be reversed for that reason. Even a rule of the superior court that a demurrer would be overruled for want of presentation would make no difference. The code allows such issue to be made, and, unless the demurrer is waived or gotten rid of in some lawful mode, the court must decide the questions raised.
The demurrer itself presents the points.
The judgment and order are reversed and the cause remanded, with directions to the trial court to sustain the demurrer.
Henshaw, J., and McFarland, J., concurred.